           Case 2:20-cv-00745-MJH Document 30 Filed 04/12/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

        CHARLES HUTCHINSON,                            )
                                                       )
                            Plaintiff,                 )
                                                       ) Civil Action No. 20-745
              v.                                       )
                                                       ) Judge Marilyn J. Horan
        WAYNE TOWNSHIP, WILLIAM                        )
        HEPLER, SHARI BANEY,                           )
        LILLIAN WELSH, and MATTHEW                     )
        VANASCO,                                       )
                                                       )
                            Defendants.                )


                                                OPINION

         Plaintiff Charles Hutchinson filed suit against Defendants Wayne Township, William

Hepler, Shari Baney, Lillian Welsh, and Matthew Vanasco alleging claims for retaliation,

malicious prosecution, and conspiracy. (ECF No. 1). Pending before the Court is Defendant

Welsh’s Motion to Dismiss. (ECF No. 22). For the reasons that follow, Ms. Welsh’s Motion to

Dismiss will be granted.

   I.       Factual Background 1

         In 2016, Mr. Hutchinson and Mr. Hepler were both supervisors at Wayne Township in

Lawrence County, Pennsylvania. (ECF No. 1, ⁋ 13). Since 2011, Mr. Hutchinson and Mr.

Hepler have been political opponents. (ECF No. 1, ⁋ 11). Ms. Baney also worked at Wayne

Township as a secretary. (ECF No. 1, ⁋ 8). Ms. Welsh is a private citizen living in Lawrence




1. The background facts are taken from the Complaint. (ECF No. 1). Because the case is
presently before the Court on a Motion to Dismiss under Federal Rule of Civil Procedure
12(b)(6), the Court accepts as true all allegations in the Complaint and all reasonable inferences
that can be drawn therefrom, viewing them in the light most favorable to the Plaintiff. See
Trzaska v. L’Oreal USA, Inc., 865 F.3d 155, 162 (3d Cir. 2017).
                                                 1
         Case 2:20-cv-00745-MJH Document 30 Filed 04/12/21 Page 2 of 6




County, Pennsylvania. (ECF No. 1, ⁋ 9). Ms. Baney and Ms. Welsh are political supporters of

Mr. Hepler and have supported his political campaigns in the past. (ECF No. 1, ⁋ 12).

       On November 28, 2016, Mr. Hutchinson purchased a McCormick F80 tractor from

McGrew Equipment Company for his personal business, Hutchinson Welding and Trucking.

(ECF No. 1, ⁋⁋ 14, 16, 17). At the time he purchased the tractor, Mr. Hutchinson completed a

Pennsylvania Exemption Certificate to remove the sales tax from the purchase. (ECF No. 1, ⁋

15). A year later, on December 20, 2017, Ms. Baney and Ms. Welsh told Defendant Vanasco,

who is a detective at the Lawrence County District Attorney’s Office, that Mr. Hutchinson used

the Wayne Township tax exemption to remove the sales tax from his purchase of the McCormick

F80 tractor. (ECF No. 1, ⁋⁋ 10, 18). On February 4, 2019, Ms. Baney gave Detective Vanasco

the November 28, 2016 tax exemption certificate signed by Mr. Hutchinson. (ECF No. 1, ⁋ 23).

On December 9, 2019, Detective Vanasco charged Mr. Hutchinson with producing/trafficking

unlawful device making equipment, theft by taking, and theft by deception. (ECF No. 1, ⁋ 24).

On January 29, 2020, the charges against Mr. Hutchinson were withdrawn. (ECF No. 1, ⁋ 30).

Mr. Hutchinson alleges reputational damage and emotional distress resulting from said events.

(ECF No. 1, ⁋ 31).

       In Count I, Mr. Hutchinson asserts a retaliation claim for violation of his First

Amendment rights to political association pursuant to 42 U.S.C. § 1983 and the First

Amendment against all Defendants. In Count II, Mr. Hutchinson asserts a malicious prosecution

claim pursuant to 42 U.S.C. § 1983 and the First Amendment against Detective Vanasco. In

Count III, Mr. Hutchinson asserts a conspiracy claim for violation of his First Amendment rights

to political association pursuant to 42 U.S.C. § 1983 and the First Amendment against all

Defendants.



                                                 2
           Case 2:20-cv-00745-MJH Document 30 Filed 04/12/21 Page 3 of 6




   II.      Standard of Review

         When reviewing a motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), the court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable reading of the

complaint, the plaintiff may be entitled to relief.” Eid v. Thompson, 740 F.3d 118, 122 (3d Cir.

2014) (quoting Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). “To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its fact.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Supreme Court clarified that this

plausibility standard should not be conflated with a higher probability standard. Iqbal, 556 U.S.

at 678. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556); see also Thompson v. Real Estate

Mortg. Network, 748 F.3d 142, 147 (3d Cir. 2014). “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at

678. “Factual allegations of a complaint must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. A pleading party need not establish the elements

of a prima facie case at this stage; the party must only “put forth allegations that ‘raise a

reasonable expectation that discovery will reveal evidence of the necessary element[s].’” Fowler

v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir. 2009) (quoting Graff v. Subbiah Cardiology

Assocs., Ltd., 2008 WL 2312671 (W.D. Pa. June 4, 2008)); see also Connelly v. Lane Constr.

Corp., 809 F.3d 780, 790 (3d Cir. 2016). Nonetheless, a court need not credit bald assertions,

unwarranted inferences, or legal conclusions cast in the form of factual averments. Morse v.



                                                  3
            Case 2:20-cv-00745-MJH Document 30 Filed 04/12/21 Page 4 of 6




Lower Merion Sch. Dist., 132 F.3d 902, 906 n.8 (3d Cir. 1997). The primary question in

deciding a motion to dismiss is not whether the plaintiff will ultimately prevail, but rather

whether he or she is entitled to offer evidence to establish the facts alleged in the complaint.

Maio v. Aetna, 221 F.3d 472, 482 (3d Cir. 2000). The purpose of a motion to dismiss is to

“streamline[] litigation by dispensing with needless discovery and factfinding.” Neitzke v.

Williams, 490 U.S. 319, 326-27 (1989).

          When a court grants a motion to dismiss, the court “must permit a curative amendment

unless such an amendment would be inequitable or futile.” Great W. Mining & Mineral Co. v.

Fox Rothschild LLP, 615 F.3d 159, 174 (3d Cir. 2010) (internal quotations omitted). Further,

amendment is inequitable where there is “undue delay, bad faith, dilatory motive, [or] unfair

prejudice.” Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Amendment is

futile “where an amended complaint ‘would fail to state a claim upon which relief could be

granted.’” M.U. v. Downingtown High Sch. E., 103 F. Supp. 3d 612, 631 (E.D. Pa. 2015)

(quoting Great W. Mining, 615 F.3d at 175).

   III.      Discussion

          Ms. Welsh moves to dismiss the section 1983 retaliation and conspiracy claims against

her, arguing that as a private citizen she was not acting under the color of state law and cannot be

found liable for a violation of § 1983. (ECF No. 23, 21). Mr. Hutchinson argues that because

Detective Vanasco, who is a government employee, substituted his own judgment for Ms.

Welsh’s, that she was indeed acting under the color of state law. (ECF No. 26, 9). Relevant to a

section 1983 claim asserted against an individual, the “basic cause of action requires that a §

1983 plaintiff prove two essential elements: (1) that the conduct complained of was committed

by a person acting under color of state law; and (2) that the conduct deprived the plaintiff of



                                                  4
           Case 2:20-cv-00745-MJH Document 30 Filed 04/12/21 Page 5 of 6




rights, privileges, or immunities secured by the Constitution or laws of the United States.”

Schneyder v. Smith, 653 F.3d 313, 319 (3d Cir. 2011).

         There are no allegations in the Complaint that suggest that Ms. Welsh was employed by

Wayne Township or worked for any other state or local government. As a result, she cannot be

considered acting under the color of state law. Although Mr. Hutchinson suggests that Ms.

Welsh was acting in collusion with Detective Vanasco such that his judgment was substituted for

her own, there are not enough factual allegations in the Complaint to suggest that Ms. Welsh was

not exercising her own judgment when she reported Mr. Hutchinson’s tax exemption certificate

to Detective Vanasco. Because Ms. Welsh is a private individual who was not acting under the

color of state law, Ms. Welsh’s Motion to Dismiss the Count I retaliation and Count III

conspiracy claims against her will be granted.

   IV.      Conclusion

         For the reasons stated above, Ms. Welsh’s Motion to Dismiss Mr. Hutchinson’s section

1983 claims against her will be granted. Mr. Hutchinson’s section 1983 claim will be dismissed

without prejudice. Mr. Hutchinson is permitted leave to amend because the Court cannot say

with certainty that amendment would be futile. Phillips, 515 F.3d at 246; Fletcher-Harlee Corp.

v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007) (“Our precedent supports

the notion that in civil rights cases district courts must offer amendment—irrespective of whether

it is requested—when dismissing a case for failure to state a claim unless doing so would be

inequitable or futile.”). Mr. Hutchinson will have 14 days to file an Amended Complaint. If

amendment is not forthcoming within that time, the claim asserted against Ms. Welsh will be




                                                 5
         Case 2:20-cv-00745-MJH Document 30 Filed 04/12/21 Page 6 of 6




dismissed with prejudice. If Mr. Hutchinson files an Amended Complaint, Ms. Welsh shall file

her Answer within 14 days of such filing. An appropriate Order will be entered.




       April 12, 2021
Date: _________________                            _________________________
                                                   Marilyn J. Horan
                                                   United States District Court Judge




                                               6
